Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 12/28/2021.
Claims 1 and 3-10 are presented for examination.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Kamadolli et al. (2017/0185612 hereinafter Kamadolli).
	With respect to claims 1, 9 and 10, Kamadolli teaches a communication unit (31) for receiving an operation signal and sending a management screen to a business operator terminal (i.e. Business application” or “solution package” refers to a software program which is used to execute a business process, i.e., perform the procedures or steps of the business process. The business application may be an “on premise” 
	a storage unit (32) for storing a plurality of parts constituting a part of content (i.e.  webpage is saved and stored in a page layout library 140. Therefore, customized webpages may be created and stored in the page layout library 140 for later reuse. The page layout library 140 may store one or more predefined page layouts or webpages (provided by vendors based upon the business process) which can be used directly)(see Figure 1);
	A content creation section (1020) for creating the content by combining the plurality of parts which are respectively arranged at desired positions and selected from the storage unit (32) (see paragraphs 0030-0338, 0049, Figures 1,2 and 7);
	Wherein the parts include essential parts which are essential for displaying the content and are restricted from being edited by a user, and at least one optional part which can be arbitrarily added and is created by the user, wherein the content creation section (1020) creates the content by arranging the optional part between the essential parts (i.e. the body may include one or more configurable and/or non-configurable UI portlets. Portlets refer to pluggable UI components displayed in a web or an enterprise-portals. The non-configurable UI portlets have fixed code and cannot be edited such as non-configurable webpage images, videos, etc. The header, the footer, and the body of 

	With respect to claim 3, Kamadolli further teaches the content creation section (1020) rearranges the essential parts which are arranged at predetermined positions, and arranges the optional part between the essential parts to create the content (see paragraphs 0030-0338, 0049, Figures 1,2 and 7).

	With respect to claim 4, Kamadolli further teaches a first optional part creation section (1010) for displaying an optional part creation screen corresponding to a format selected from among a plurality types of formats prepare in advance, and creating the optional part corresponding to contents set in the optional part creation screen (see paragraphs 0030-0338, 0049, Figures 1,2 and 7).

	With respect to claim 6, Kamadolli further teaches a third optional creation section (1010) which creates a new optional a new optional part by combining a plurality of optional parts which are respectively arranged at desired positions and selected from the storage unit (32) (see paragraphs 0030-0338, 0049, Figures 1,2 and 7).

	With respect to claim 8, Kamadolli further teaches creating the content by combining the plurality of parts which are respectively arranged at desired positions and selected from the storage unit (32); wherein the parts include essential parts which are essential for displaying the content and are restricted from being edited by a user, and 
optional part between the essential parts (see paragraphs 0030-0338, 0049, Figures 1,2 and 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kamadolli.

	Claim 5 further recites a menu setting screen for setting a group in which optional part is classified as a menu and links the optional part to correspond to the group.  Official Notice is taken that it is old and well known to for setting menu screens to correspond to input means/optional parts that are needed for completion of a web page and the like.  For example, when finishing a job application and the like, a menu screen 
	
	Claim 7 further recites displaying the content according to each device type.  Official Notice is taken that it is old and well known to display content based on the display type.  For example, content display on cellular phones are configure for the small screen, in order to allow the viewers to view the entire information in that small screen.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included displaying the content according to each device type, in order to obtain the above mentioned advantage.

The following prior art are considered pertinent to applicant's disclosure are made of record and not relied upon are:
	Article titled "The series editorial department which can do it, and made homepage builder 21” teaches "Page list view" displays a list of pages included in the site. The other "Parts List View" shows a list of parts that can be inserted into the page. When creating or editing a home page with Home Page Builder SP, first you open the page that you want to edit from the page list view. Then, if necessary, insert the parts displayed in the parts list view into the page to create them.  “Part” is a part that can be 
	WO 2009028334 A1 teaches a component to be edited is more easily and more reliably learned. A display area display control section (145) controls display so that display objects representing components of a Web page are displayed in the order in which the components of the Web page are placed in a display area. If the display objects are placed in an editing area, an editing area display control section (148) controls display so that editing objects for changing the attributes of the components represented by the display objects are displayed in the editing area. The information processing device, method, and program can be applied to a personal computer for editing a Web page.

Response to Arguments
The 101 rejections have been withdrawn.  The claims pertain to restricting content that can be edited by a user and can be performed in the human mind.  For example such as observing and evaluating if the content can be edited by the particular user and falls under mental processes.  Nevertheless, the claims recite the additional elements of receiving an operation signal and sending a management screen to a terminal, and therefore integrate the exception into a practical application.
Applicant argues that, in “ independent claims 1 and 9-10, there is a storage unit (32) which is used for storing parts that constitute a part of content, while the page 140. Therefore, customized webpages may be created and stored in the page layout library 140 for later reuse. The page layout library 140 may store one or more predefined page layouts or webpages (provided by vendors based upon the business process) which can be used directly”.  The examiner wants to point out the dictionary definition of page layout “Page layout refers to the arrangement of text, images, and other objects on a page”.  So therefore contrary to Applicant’s arguments, Kamdolli page layout library 140 are saved and stored webpage layouts and contains different parts of the webpage such as arrangement of text, images and other objects on a page, as dictionary’s definition of page layout.
Applicant argues that the non-configurable UI portlets described in Kamdolli are not essential for displaying content can also be edited, and that therefore Kamdolli doesn’t teach “restricting the editing of essential parts that are not essential for displaying content”.  The Examiner disagrees with Applicant because Kamdolli teaches on paragraph 0030 “The non-configurable UI portlets have fixed code and cannot be edited such as non-configurable webpage images, videos, etc” and 0034 “  Some of the widgets are essential or mandatory and may not be removed or deleted from the webpage.  Therefore, contrary to Applicant’s arguments, Kamdolli teaches restricting the editing of essential parts that are not essential for displaying content, as claimed.         

Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.